 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDHillinDrilling CompanyandInternational Union ofOperating Engineers,Local826, AFL-CIO. Case16-CA-3627September 19, 1969TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueDECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn July 25, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decision,together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record inthiscase.andherebyadoptsthefindings,conclusions,'and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Hillin DrillingCompany,Odessa,Texas, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'We reject, asdid the Trial Examiner,Respondent's contentionthat theeligibilityprinciples ofHondo Drillingconstitutean unlawfully adoptedrule whichmay notbe applied hereinWe note particularly that theHondoDrillingstandards have beenapplied only if warranted by the facts of agiven caseSee, e g.CarlB King Drilling Company.164 NLRB No 68We furthernote that here,Respondentwas granted a hearingon objectionsto permitit to litigateboth the validity of theHondo Drillingstandards,and the proprietyof their use as applied to its operations, and that thefacts were fully containedin the record and considered by theBoard in itsruling thereonAccordingly, in view oftheRespondent'sagreement thatthe electionherein be held subject to its right to litigatethereafter theproprietyof using theHondo Drillingeligibilitystandards,we see no basisfor concluding that the Board's ruling did not amount toa finding madeon the facts of record in an adjudicatoryproceedingwhich wasbinding ontheRespondentCf,N.LR BvWyman-GordonCompany,394 U S759.Underthese circumstances,also, it is clearthat all proceduralsafeguardson behalf ofRespondent were preserved and were fullysatisfied.CHARLFS W. SCHNFIDER, Trial Examiner: The case ariseson a motion for judgment on the pleadings by the GeneralCounsel upon an admitted refusal by the Respondent tobargainwith a certified union on the ground that theRespondent's challenges and objections to the election hadbeenimproperly overruled.The Representation Proceeding'On March 29, 1968, pursuant to Section 9 of theNational Labor Relations Act, International Union ofOperating Engineers, Local 826, AFL-CIO, herein calledtheUnion, filed a Representation Petition in Case16-RC-4875.On April 23, 1968, the Acting RegionalDirector forRegion 16 approved a stipulation forcertificationupon consent electionwhichhad beenexecuted by the Hillin Drilling Company, herein called theRespondent, and the Union, wherein they agreed that anelection be held among the employees of Respondent in anappropriate bargaining unit described hereinafter.On May 9, 1968, secret-ballot elections were held atOdessa,Texas.andMonahans,Texas,among theemployees in the appropriate unit to select a bargainingrepresentative.Upon conclusion of the balloting theparties were lurnished a tally of ballots which showed thatof approximately 33 eligible voters. 14 cast valid votes forand 13 cast valid votes against the Union, 9 castchallenged ballots, and there were no void ballots. Thechallenged ballots were sufficient in number to affect theresults of the election.Pursuant to timely objections to the election filed byRespondent on May 14, 1968, and by the Union on May15, 1968, an investigation of the challenged ballots wasmade by the Acting Regional Director for Region 16 whothereafteron June 25, 1968, issued his Report onChallengedBallots inwhich he recommended to theBoard that the challenges to three ballots he sustained andthat the challenges to the remaining six ballots beoverruled.TheActingRegionalDirectorfurtherrecommended that resolution of the objections bedeferred, pending a decision on the challenged ballots. OnJuly8,1968,Respondent filedwith the Board inWashington,D.C.,itsExceptionstoReportonChallengedBallotsbyRegionalDirector, in which itexcepted to the over-ruling of the challenge to the ballotof one employee, I D. Haney, for the reason that Haneywas a supervisor within the meaning of the Act. No otherexceptions to the Acting Regional Director's report werefiledby either party within the time provided therefor.The Board on July 16, 1968, as corrected on July 23,1968. issued an order directing Regional Director to openand count challenged ballots in which it deferred ruling on'Administrativeorofficialnotice is taken of the record in therepresentation proceeding,Case 16-RC-4875 as the term"record" isdefined in Sec. 102.68 and 102 69(1)of the Board'srules (Rules andRegulations and Statements of Procedure,NationalLabor RelationsBoard, Series 8 as amended). SeeLTV Electrosystems,Inc ,166 NLR BNo 81, enfd 388 F 2d 683(CA. 4);Golden Age Beverage Co,167NLRB No 24,enfd.415 F 2d 26 (C A5), IntertypeCo. v. Penello.269N Supp 573(D C Va ),IntertypeCo v N L.R.B.401 F2d 41 (C A. 4),FollettCorpet al.164 NLRB No. 47, enfd397 F 2d 91 (C A 7), Sec9(d) of the National Labor Relations Act178 NLRB No. 84 HILLIN DRILLING COMPANYthe employer'sexception to the challenge to the ballot ofHaney and adopted,pro forma,theActingRegionalDirector'srecommendation on the remaining challenges.The Regional Director was directed to open and count theoverruled challenges to which exception had not beentaken.The Regional Director was further directed toprepare and serve on the parties a revised tally of ballots.In the event that the revised tally of ballots showed theone ballotexceptedtobe determinative of the election.theRegional Director was instructed to refer the mattertotheBoard for further action on the Employer'sexception and the challenge to the ballot.Thereafter, on July 24, 1968, the Regional Directorissueda revised tally of ballots which revealed 16 votesfor,and 15 votes against the Union,lballot stillchallenged,and one void.As the challenged ballot wassufficient to affect the results of the election, the RegionalDirector referred the matter to the Board on July 26,1968, for further action. The Board, on August 15, 1968,issued its Decision and Direction ordering the RegionalDirector to open and count Haney'sballotand thenprepare a revised tally of ballotsincludingthe challengedballot. The Regional Director was further directed to takeappropriateactionconcerningany further unresolvedissuesPursuanttotheBoard'sdirection,theRegionalDirector opened Haney's challenged ballot and on August23, 1968, issued a final RevisedTally ofBallots showing17 votes cast for the Union and 15 votes against. OnAugust 26,1968, the parties were notified of the revisedresults and on September 17, 1968, the Union withdrewits objections to the election.Pursuant to the Board's further direction,the RegionalDirector then conducted an investigation of the threeobjections to the election filed by the Respondent. Theobjections were. (1) that the election should not have beenconducted under the voter eligibility rules set out inHondo Drilling Company NS L ,164 NLRB No 67, forthe reason that Respondent does not meet the criteria forsuch rule (The stipulation for certification upon consentelection had specifically reserved to Respondentthe righttoobject to this election being conducted under suchspecial rules); (2) that aunionobserver had made a falsestatement to two voters at one of the two voting placesduring the voting;and (3)that because of the violenceconducted by the Union in connection with another labordispute, one employee was so frightened and intimidatedthat he failed to mark his ballot after being informed thatthe Union challenged his right to vote and that he wouldbe investigated.Afteran investigation pursuant to Section102.69 of theBoard'srules, theRegional Directoron September 19,1968, issued his report on objections in which herecommended to the Board that objections 2 and 3 beoverruled in their entirety and that a hearing be conductedto enable the parties to present record evidence withregard to objection 1. Thereafter on September 30, 1968,Respondent filed Employer's exceptions to report onobjections with the Board in Washington, D.C., insol'ar asthe report recommended the overruling of objections 2and 3. On November 22, 1968, the Board issued an orderdirectinghearing inwhich the Board found thatObjections 2 and 3 raised no material or substantial issuesof fact or law which would warrant reversal of theRegionalDirector'sfindings,conclusionsandrecommendations,or which would necessitate a hearing.However, in regard to objection 1. in the absence ofexceptions to the Regional Director'srecommendations,511theBoard adoptedpro formatheRegional Director'srecommendation that a hearing be conducted thereon forthe purpose of receiving evidence relating to the votereligibility rules set forth inHondo Drilling Company,NS L..164NLRB No. 67, andCarl B. King DrillingCompany,164 NLRB No. 68. and to the propriety of theuse of such rules in this caseA hearing on Respondent's objection 1 was held onJanuary 30, 1969, and thereafter, on February 19, 1969,theHearing Officer issued his report on objections inwhich he recommended that objection 1 be overruled in itsentirely for the reason that the voter eligibility rules setforth in the above-cited cases were applicable, and that theUnion be certified. The Respondent,pursuantto Section102.69(c)of the Board'sRules and Regulations filedtimely exceptions with the Board in Washington. D.C., tothese recommendations.On May 9, 1969, the BoardissueditsSupplementalDecision and Certification ofRepresentative finding that the Respondent'sexceptions"raise no material or substantial issues of tact or lawwhich would warrant reversal of the Hearing Officer'sfindings, conclusions,or recommendations."AccordinglytheBoardadopted theHearingOfficer'sfindings,conclusions and recommendations, and, as the tally ofballots showed that the Union had obtained a majority ofthe valid ballots cast the Board certified the Union as theexclusive bargaining representative of the employees in theappropriate unit.The Complaint CaseOn May 19. 1969, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged that since on or about May 15, 1969, theRespondent refused to bargain with the Union.On May 29, 1969, the General Counsel, by theRegionalDirector of Region 16. issued a complaint(subsequently amended) and Notice of Hearing allegingthat the Respondent had committed unfair labor practicesinviolation of Section 8(a)(I) and(5) and Section 2(6)and (7) of the Act by refusing to bargain with the Unionupon request. On June 9, 1969, the Respondent filed itsAnswer to the Complaint, and on June 18, 1969, itsanswer to the Amendment to the Complaint, in whichcertain allegations of the complaint were admitted andothers denied.InitsanswersRespondent admits the followingallegations of the complaint: (1) filing and service of thecharge: (2) certain jurisdictional facts; (3) that the Unionis a labor organization within the meaning of Section 2(5)of the Act; (4) that the unit is appropriate, (5) the receiptof the final revised tally of ballots, the fact of the hearingon Respondent's objection 1 and the fact of the HearingOfficer's recommendation of dismissal thereof; (6) theUnion's request on or about May 13, 1969, to bargaincollectively. (7) the Respondent's refusal thereof on oraboutMay 15, 1969, and (8) that Joseph Connally,attorney for Respondent,has been and is now an agentfor Respondent within the meaning of Section 2(13) of theAct.Respondent's answers denied paragraphs 7, 8 in part,12, 13, 17, 18, and 19 of the complaint as amended. Insum,Respondentdeniedthatthestipulationforcertification upon consent election referred to in complaintparagraph 7 contained an agreement that an election beheld for the employees of Respondent in the appropriateunit.Respondent affirmatively asserted that it would showthat, subject to Respondent's right to litigate the propriety 512DECISIONS OF NATIONAL LABORRELATIONS BOARDof the application of theHondorule to it, "the Stipulationprovided that many non-employees be allowed to vote inthe election."Respondent also denied that the electionwas conducted among the appropriate unit, that therevised final tally of ballots showed that the Union hadobtained a majority of the valid votes, that the Union wastheexclusivebargainingrepresentativeofalltheemployees in the appropriate unit, and that theRespondent had committed or engaged in any unfair laborpractices.Under date of June 19, 1969, received June 20, 1969,Counsel for the General Counsel filed a motion forjudgment on the pleadings in which he contends that thepleadings considered together with the official Boardrecord in the underlying representation proceeding raiseno issues requiring a hearing, that Respondent's defenseset forth in its answers raise no litigable questions of factand that, as a matter of law, Respondent has no validdefense to the complaint.On June 24, 1969, 1 issued an order directing theparties to show cause as to whether or not GeneralCounsel's motion should be granted.On July 9, 1969. Respondent filed a response to ordertoshow cause stating contentionsmore specificallyreferred to hereinafterNo other responses have beenreceivedRuling on Motion for Judgment on the PleadingsCounsel for the Respondent opposes the motion forjudgment on the pleadings. In its response. Respondenturges that the General Counsel's motion should be deniedfor the following reasons. First, Respondent asserts thatcertainfactissueswhichhavebeencreatedbyRespondent's pleadings and its objections to the electionshave never been litigated and that the Respondent isentitled to present evidence at a hearing on these issuesand to confront witnesses and cross-examine them As amatter of due process, Respondent insists, it is entitled tosuch a hearing. Secondly, Respondent asserts that theBoard'sHondorulewas improperly applied to the factsof this case and further, that even if Respondent were aproper subject for the application of the rule as the rulehas been set out by the Board, the rule was adopted incontravention of the requirements of Section 6 of theNationalLaborRelationsAct and Section 4 of theAdministrative Procedure Act and thus it should not beapplied toRespondent.Thirdly,Respondent contestsGeneralCounsel'smotionwhichinRespondent'sresponseissaid to pray "that in accordance withSections 102.20, 102 24, and 102.25 of the Board's RulesandRegulations (Series 8, as amended) that theallegations of the complaint be deemed to be admitted tobe true, and be so found prior to a hearing and without ahearing being held, and that the Trial Examiner's Decisionbe issued based thereon " Respondent asserts that, "Sucha prayer is contrary to the Rule relied upon, 102.20,becauseRespondent has denied some allegations andthereby raised and created fact issues within the pleadingsthemselves.''In support of its contention that it has raised litigablefact issues, Respondent, in its response on page 2 lists thetwo issues on which it seeks a hearing. They are (I) theallegationthataunionobserver hadmade a falsestatement to two voters at one of the two voting placesduring the voting; and (2) the allegation that because ofthe violence conducted by the Union one employee was sofrightened and intimidated that he failed to mark hisballot after being informed that the Union challenged hisright to vote and that he would be investigated.These are the exact issues which the Regional Director,after an investigation pursuant to Section 102.69 of theBoard's Rules, recommended in his report on objectionsof September 19, 1968 be overruled in their entiretywithout a hearing. These recommendations were adoptedby the Board on November 22, 1968, at which time theBoard held that no material or substantial issues of fact orlaw were involved which would warrant reversal of theRegionalDirector's recommendation or which wouldnecessitateahearing respectingtheallegations.ThusRespondents contention that a hearing is required hasalreadybeenresolved by the Board to the contrary in therepresentation proceedingThe Respondent thus seeks torelitigate the issue here. This the Respondent may not dobefore the Trial Examiner.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated in aprior related representation proceeding ' This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. The Respondent does notassertthatithasnewlydiscoveredorpreviouslyunavailable evidence.Contrary to Respondent's assertion, it is not entitled asa matter of due processto anevidentiary hearing. There isno absolute right to a hearing under Section 10(b) of theAct if there are no litigable issues,' and that there are notsuch issues here has been effectively decided by the BoardThe cases cited by the Respondent' are not authority tothe contrary. Those cases hold that an evidentiary hearingis required where therearesubstantial and material issuesThey are not to be construed as requiring such a hearingwhere, as here, there are no such issues.Respondent'ssecondcontentionconcernstheapplicabilityof theHondorule (seeHondoDrillingCompany, N.S.L ,164NLRB No. 67) to its operations.In theHondocase, the Board set down certain specializedcriteria for determining voter eligibility and the scope andcomposition of the unit in operations of oil well drillingemployers who operated in the PermianBasin,an arealocated inWest Texas and Eastern New Mexico. Thesediffering standards were established because employmentpracticesintheoilwelldrillingindustrydiffersubstantially from those found elsewhere.`-Krieger-Ragsdale& Co, Inc.,159 NLRB 490. enfd 379 F 2d 517(C A 7). cert denied 389 U S 1041,N L R B v Macomb Potterv.376 F 2d 450 (C A7),Howard Johnson Company.164 NLRB No 121,MetropolitanLife Insurance Company,63 NLRB No 71Rnercide Press,Incv.NLRB415 F 2d 281 (C A 5) SeePittsburgh PlateGlassCo vIs L R B,313 U S 146,162, Board Rules and Regulations,Sec. 102 67(f)and 102 69(c).'Harry CampbellSons'Corporation,164 NLRBNo 36, fn 9, and casesthere cited,O K.Van andStorageInc,127 NLRB 1537, enfd 297 F 2d74 (C A5).N L R B. v AirControlWindow Products.Inc.355 F 2d245 (C A. 5).See especiallyN L R Bv.BataShoe Co.377 F 2d 821, 826(C A 4), "thereisno requirement,constitutional or otherwise, thatthere be a hearing in the absence of substantial and material issues crucialto determination of whether NLRB election results are to be accepted forpurposes of certification "'V L R.Bv. Indiana & Michigan Electric Company,318 U S. 9,HomeTown Foods, Inc d/b/a Foremost Dairies of theSouthvN L R B,55LC 12,019,N LR B v DallasCityPacking Company,230 F.2d 708(C A5),NL R B vLamarElectricMembershipCorp.362 F 2d 507(C.A5);NL R B v. Jocklin ManufacturingCo,314 F.2d 627 (C A. 2);United States Rubber CovN,L R.B.373 F 2d 602 (C A.5),N L R Bv. Lord Baltimore Press, Inc,300 F 2d671 (C A 4)'Hondo Drilling Company,N S L.,164 NLRB No. 67 HiLLIN DRILLING COMPANYRespondent claims that it is not a proper subject forapplication of theHondorule and that the record bearsout this contention.What the record shows is that onJanuary 30, 1969, a hearing was held on Respondent'scontention that theHondorule was inapplicable to it andon February 19, 1969, the Hearing Officer issued a report,later adopted by the Board, in which he found that theHondovotereligibilityrulesdid in fact apply toRespondent's operations.Respondent is thus attempting to litigate a matter onwhichafullhearingwasaffordedinthepriorrepresentation proceeding. The Trial Examiner in thesecircumstances is bound by the prior determination of therepresentation proceeding.`Respondent further asserts that in formulating the ruleinHondoDrillingtheBoard failed to follow therequirements of Section 6 of the National Labor RelationsAct and of Section 4 of the Administrative Procedure Act.The basis for this contention is not explained, butpresumably the proposition is that the Board was requiredto follow the rule making procedure set out in Section 4of the Administrative Procedure Act (5 U.S C. 553). Thiscontention is not sustained.In the first place. the Board is directed by Section 9 oftheNationalLaborRelationsAct to determineappropriate units, to direct elections and to certify theresults thereof. In that connection the Board is given abroad discretion "rarely to be disturbed."Packard MotorCar Company v. N L.R.B.330 US. 485, 491;StateFarmMutualAutomobile InsuranceCompany,163NLRB No. 24, enfd. 411 F 2d 356 (C.A7);Ureda v.Brooks,365F.2d 326 (C.A. 6). Section 9 and itsaccompanying authority. reenacted by Congress followingpassage of the Administrative Procedure Act, are not tobe considered as modified by Section 4 of the latter Act.The Board decided the issue of the composition of thevoting unit in the adjudicatory proceeding and issuedappropriateorders.includingacertificationof thebargaining representative. That action, being within theBoard'sstatutoryauthority,wasthereforevalidirrespectiveof the requirements of Section 4 of theAdministrativeProcedureAct.N.L R B.v.Wyman-Gordon Co.394 U.S. 759.In the second place theHondorule is a generalstatement of policy, applicable on a case by case basis inaccordancewiththeemployment experience of theparticular employer. Such a rule, if rule it can be called, isnot subject to the requirements of Section 4 of theAdministrative Procedure Act. Section 4(a) states in part:Except where notice or hearing is required by statute,this subsection shall net apply to . .general statementsof policy... .The hearing referred to is, of course, one relating to theestablishment of a statement of policy. There is no statuterequiringnoticeorhearing in the establishment ofstatements of policy in representation issues of this nature.In the third place the Respondent was given adequatenotice of the proposal to apply theHondorule to theRespondent's situation and to contest it. The StipulationforCertificationuponConsentElectionspecificallyrecognized theRespondent's right to contest and tolitigate the issue. Thus, paragraph 7 of the Stipulationprovided in part as follows... this Stipulation for Consent is without waiver of orprejudice to the Employer's right to contest and litigate`See cases cited at fn2, supra513through objections to the election. Section 8(a)(5)procedures or otherwise the validity of or applicabilityof the particular voter eligibility rule followed by theRegional Director for the employees of this Employerin this election, pursuant to direction of the NationalLabor RelationsBoardinHondo Drilling Company,N S.L ,164 NLRB No. 67 andCarl B King DrillingCo., 164 NLRB No. 68.The Respondent exercised that right, and a hearing wasprovided for this purpose in which the Respondent wasafforded full opportunity to present its views and evidenceboth as to theintrinsicmerit of theHondorule and thevalidityof its specific application to the Respondent'soperations. Thus, even if it be assumed that establishmentof theHondorulewas subject to the requirements ofSection4of the Administrative Procedure Act theRespondent has been afforded every right to which itwould have been entitled if the application of the rule hadbeen pursuant to the procedures of Section 4 instead of byadjudicationThus,theRespondenthasnotbeenprejudiced in any event. Cf.Wyman-Gordon Co., .supra.'The last of Respondent's contentions is that by itsdenial of some of the allegations of the complaint it hasraisedand created fact issues within the pleadingsthemselves which require a hearing. This contention iswithout merit Pursuant to Section 102.20 of theBoard'sRules and Regulations, the Respondent must specificallyeither deny or explain,unlesshe is without knowledge.each allegation of the complaint or it will be deemed to beadmitted. It does not follow, however, that a simple denialof the allegation will always raise a factualissue.Here, onthe basis of the prior representation proceeding, which hasbeenofficially noted, it is found that the denials of theallegations of complaint paragraphs 7, 8. 12. 13, 17, 18,and 19 do notraiseissues warranting a hearing.There thus being no unresolvedmatters requiring anevidential hearing the motion of the General Counsel forJudgment of the Pleadings is granted, and I hereby makethe following further.Findings and Conclusions1.TFIE BUSINESS OF THE RESPONDENTHillinDrilling Company is. and has been at all timesmaterial herein, a Texas corporation. having its principaloffices in Odessa, Texas, and engaged in the business ofdrilling oil and gas wells in southeast New Mexico andthat area in west Texas known as the Permian Basin.In the course and conduct of its business, Respondent,duringthepastcalendaryear.whichperiodisrepresentative of all times material herein, performedservices valued in excess of $50,000 for customers located'Indeed the Respondent appears to have been accorded more proceduralprotection by the adjudication than he would have received if the Boardhad used the rule making mechanismUnder Section 4 of theAdministrative ProcedureAct the onlynotice of the rulemaking to whichthe Respondent would have been entitled is publication of the proposal, itstime and place, in the Federal Register of which Respondent may or maynot have learned But whether it was aware of the proceeding or not, theRespondent would have been bound by the rule,and its only recoursewould have been to file a petition for a waiver or amendment of the ruleU S v Storer,351U.S. 192Inadditionunder Section 4 of theAdministrative ProcedureAct theRespondent's participation would havebeen limited to "submission of written data. views or arguments with orwithout the opportunity to present the same orally in any manner"-adegreeofparticipationsubstantiallylessthanthataccorded theRespondent by the Board 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State of Texas, and, during the same period oftime, purchased goods and materials valued in excess of$50,000 from outside the State of Texas which weretransferred to its operations in the State of Texas directlyfrom other states of the United States11.THE LABORORGANIZATION iNVOIV'FDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.111.THE UNI'AiR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All employees, but excluding office clerical employees,professional employees, watchmen and supervisors asdefined in the Act.On May 9. 1968, an election by secret ballot wasconducted under the supervision of the Regional DirectorforRegion 16 of the National Labor Relations Board inwhich a majority of the employees in the appropriate unitdesignatedandselectedtheUnionastheircollective-bargaining representative. OnMay 9, 1969, theUnion was certified by the Board as, and at all times sincetheUnionhasbeen,thecollective-bargainingrepresentative of a majority of the employees in the saidunitand by virtue of Section 9(a) of the Act has been, andis.the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respectto rates of pay. wages. hours of employment, and otherterms and conditions of employment.It is admitted and found that on or about May 13,1969, the Union requested the Respondent to meet with itfor the purpose of collective bargaining with respect to theemployees in the appropriate unit, and that on or aboutMay 15, 1969, Respondent refused and continues to refuseto do so.By thus refusing to bargain collectively the Respondenthas engaged in unfair labor practices in violation ofSection8(a)(5)of the Act and has interfered with,restrained.and coerced its employees in violation ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has refused tobargain collectively itwillbe recommended that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action deemed necessary toeffectuate the policies of the Act.The nature of employment with the Respondent, whichimpelled the Board to apply theHondorule to theelection,makes special provision necessary for adequatepublication of the provisions of the order As has beenseen,employment may be at locations other than atOdessa and Monahans. In addition some employees whowere on the Respondent's payroll at the time of therefusal to bargain, but are not at the present time, mayanticipatepossible re-employment by the RespondentTherefore, in addition to requiring the posting of copies ofthe order at the offices and yards of the Respondent atOdessa. it will be recommended that the order contain thefollowing provisions(1)That copies be posted at crew headquarters atdrilling sites for 60 days or until the rig is stacked.whichever occurs first.(2) That copies be provided the Union for posting (theUnion willing)atunionhalls or meeting places in thePermian basin.In view of the fact that the election was held on May 8,1968, special provision is also necessary concerning thedurationof the certification, to the end that the employeeswill be accorded the services of their selected bargainingagent for the period provided by law SeeMar-JacPoultry Co, Inc.136 NLRB 785,Commerce Co. d/h/aLainar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A 5), cert. denied 379 U.S. 817:BurnettConstructionCo , 149 NLRB 1419. 1421, enfd. 350 F.2d 57 (C.A. 10)Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following.ORDERHillinDrilling Company, its officers, agents, successors,and assigns, shall.1.Cease and desist from:(a)Refusing to bargain collectively with internationalUnion of Operating Engineers, Local 826, AFL-CIO, asthe exclusive collective bargaining representative of theRespondent's employees in the following appropriatebargaining unitAll employees, but excludirg office clerical employees,professional employees, watchmen and supervisors asdefined in the Act(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as exclusive collectivebargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)UponrequestbargaincollectivelywithInternationalUnion of Operating Engineers, Local 826,APL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages, hours of employment, and other terms andconditionsof employment, and embody in a signedagreement any understanding reached.(b)Post at its offices and yards in Odessa, Texas,copies of the attached notice marked "Appendix "8 Copiesof said notice, on forms to be furnished by the RegionalDirector for Region 16, shall, after being duly signed byan authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Similar copies shall beposted at the crew headquarters at drilling sites for 60days oruntilthe rig is stacked, whichever occurs firstCopies shall also be provided the Union for posting (theUnion willing) at Union halls or meeting places in thePermian basin. Reasonable steps shall he taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material'In the event this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words"Recommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a decree of the United States Court ofAppeals enforung an Order' shall he substituted for the words"a Decisionand Order " HILLIN DRILLING COMPANY515(c)NotifytheRegionalDirector for Region 16, inwriting, within 20 days from receipt of this RecommendedOrder, what steps the Respondent has takento complyherewith.''In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read"NotifytheRegionalDirector forRegion 16,inwriting, within10 days fromreceipt of this Order, whatsteps theRespondent has takento comply herewith "APPENDIXNOTICE 10Al L EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardWE WILL NOI refuse to bargaincollectivelywithInternationalUnion of OperatingEngmeers,Local 826,AFL-CIO,astheexclusivecollectivebargainingrepresentative of all our following employees:Allemployees,butexcludingofficeclericalemployees,professional employees,watchmen andsupervisors as defined in the Act.WE WILL NOT interfere with the efforts of the Unionto negotiate for or represent employees as exclusivecollective-bargaining representative.Wi-WILL bargain collectivelywith the Union asexclusive collective bargaining representative of theemployeesintheappropriateunitand if anunderstanding is reached we will sign a contract withthe Union.DatedByHILLIN DRILLINGCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered. defaced,or covered by any other materialAny questions concerning this notice may he directed totheBoard'sRegionalOffice,8A24 FederalOfficeBuilding. 819 Taylor Street, FortWorth, Texas, 76102Telephone 817-334-2921.